DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to applicant’s RCE filed on 04/08/2021.
Claims 1-3, 5-13, and 15-20 are currently pending in this application.  
The IDS filed on 04/08/2021 has been accepted.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 

Response to Arguments
In regards to the 103 rejections, Applicants have amended the claims to include wherein the authentication results are “based on upon determining that a profile of an authenticating user comprises historical interactiosn of the authenticating user and includes successful authentication of a physical asset in the past.”  However, such limitations are taught by the cited art of record.  Shulman, in paragraphs 35-37, teaches scanning a product and may be authenticated only when the original owner scans the product (subsequent scans by others will 
However, as the portion of the Shulman which teaches the history of the user is utilized, another reference is added to teach the time period (as the time period portion of the Shulman reference that was previously cited was used to cite a different embodiment than the history of the user).  
See amended rejection below.  


Claim Rejections - 35 USC § 101
The prior 101 rejections have been withdrawn in response to applicant’s amendments and arguments.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3, 5, 7, 12, 13, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 6, 8, 9, 12-14, 18, and 19 of copending Application No. 16/129,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward the same invention but implemented by different sides (client vs server side).  Other than receiving/sending being swapped, the limitations remain the same and are directed toward the same invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-3, 5-7, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Shulman et al. US Patent Application Publication 2017/0032382 (hereinafter Shulman), in view of Maher et al. US Patent Application Publication 2014/0282974 (hereinafter Maher).

As per claim 1, Shulman teaches a method comprising: capturing, by an imaging device of an end-user computing device, input from an electronic tag of a physical asset (abstract, figure 1, paragraph 5, paragraph 18 with mobile device scanning tag); generating, by the end-user computing device, supplemental digital data associated with the input, wherein the supplemental digital data comprises a tiem of the capturing the input (paragraphs 24, 26, and throughout; mobile device may generate unique identifier using mobile device and tag code; mobile device may also generate location and time information associated with tag scan; see also paragraph 30-31 with other data; see further paragraph 35 with other data); transmitting, by the end-user computing device and to an authentication and digital assets server, the input and supplemental digital data (paragraph 5 and 18 with transmitting information; see Figure 1 with transmitting data from mobile device to server; see also paragraph 50 with communication details); receiving, by the end-user computing device and from the authetniation and digital assets server, authentication results for the physical asset (paragraph 5 with confirmation communicated back to mobile device; see also paragraph 42); wherein the authentication results are based upon determining that a profile of an authenticating user comprises historical interactions of the authenticating user and includes successful 
Although Shulman teaches utilizing capturing the time of input, Shulman, in the same embodiment, does not explicitly teach that the authentication results are based upon determining that the capturing the input was within a predetermined time interval.  However, providing authentication results based upon a predetermined time interval would have been obvious.  For example, see Maher (paragraph 151 with checking authentication based on tiem period to see if authentication is fresh).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maher with Shulman.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by preventing theft and fraud (paragraph 9 of Maher). 




As per claim 3, Shulman teaches wherein the input comprises a unique identification number associated with the electronic tag (paragraph 5 with unique tag code associated with tag).
As per clam 5, Shulman teaches wherein the input supplemental digital data comprises a location of the end-user computing device during the capturing the input (paragraph 26 with location information).
As per claim 6, Shulman teaches displaying the one or more digital assets (paragraph 41, 42, 108 with sending coupon codes or promotional discount codes).  Shulman does not explicitly teach displaying an image of each digital asset of the one or more digital assets and displaying a date associated with each digital asset of the one or more digital assets.  However, this would have been obvious.  As Shulman teaches displaying assets such as coupons and promotions, it would have been obvious to one of ordinary skill in the art that each coupon and promotion would be displayed as a user would like to see all the information available to her.  Further, it is notoriously well known in the art that coupons or promotions are limited to certain dates/expiration.  Thus, it would have been obvious to one of ordinary skill in the art to include well known information associated with coupons/promotions, such as validity dates, in the display of information to a user, as it would provide well known and relevant information to the user. 

	Claim 12 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 13 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 6 above. 
	Claim 19 is rejected using the same basis of arguments used to reject claim 1 above. 
	Claim 20 is rejected using the same basis of arguments used to reject claim 2 above. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Shulan combination as applied above, and further in view of Xu US Patent Application Publication 2015/0105153 (hereinafter Xu).
As per claim 8, Shulman teaches receiving a user selection of a digital asset (paragraph 58, with selecting result of scan or other information, such as product and brand), and transmitting the overlaid image to a social media platform (paragraph 58 with sharing the scan/image on social media).  However, Shulman as modified does not explicitly tach capturing, via the imaging device, a first image, and superimposing the overlay on the first image to generate an overlaid image.  However, this is notoriously well known in the art.  For example, see Xu paragarphs 38-48 (screen capturing, overlaying the screen capture, and sharing the image on social media).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Shulman combination with Xu.  One of ordinary skill 
	Claim 16 is rejected using the same basis of arguments used to reject claim 8 above. 

Claims 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Shulman combination as applied above, and further in view of Skirpa et al. US Patent Application Publication 2012/0010995 (hereinafter Skirpa).
	As per claim 9, Shulman as modified does not explicitly teach generating, by the end-user computing device, asset interaction event data associated with the first digital asset, and transmitting, by the end-user device and to the authentication and digital assets server, the asset interaction event data.  However, generating asset interaction event data and retrieving this information by a server is notoriously well known and would have been obvious.  For example, see Skirpa (paragraph 237, 242, and throughout wherein advertisement interaction is tracked and retrieved by servers).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Shulman combination with SKirpa.  Shulman and Skirpa are in the same area of endeavor as they both have elements of advertising and social media.  Further, one of ordinary skill in the art would have been motivated to perform such an addition to allow targeted windowing of webpages to users (paragraphs 5 and 6 of Skirpa). 
	As per claim 10, it would have been obvious over the Shulman combination to receive, by the end-user computing device and from the authentication and digital assets server, data for one or more additional assets, and displaying, by the end-user computing device, the data 
	As per claim 11, it would have been obvious over the Skirpa combination wherein the one or more additional assets comprise a physical asset, and the data for one or more additional assets comprises a location where a user may retrieve the physical asset (Skirpa paragraph 243, with providing an advertisement for related item on a webpage; see paragraph 237, 239, and throughout wherein advertisements/links can be clicked and thus provides a location where an asset may be retrieved)   
	Claim 17 is rejected using the same basis of arguments used to reject claim 9 above. 
	Claim 18 is rejected using the same basis of arguments used to reject claim 11 above. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495